                                                                                     United States District Court
                                                                                       Southern District of Texas

                   IN THE UNITED STATES DISTRICT COURT                                    ENTERED
                   FOR THE SOUTHERN ][)ISTRICT OF TEXAS                               November 08, 2019
                                                                                       David J. Bradley, Clerk
                             HOUSTON DIVISION

CLAIR AUDREY WOLF,                             §
(TDCJ #0 1859849)                              §
                                               §
              Petitioner,                      §
                                               §
v.                                             §      CIVIL ACTION NO. 4:19-cv-0635
                                               §
LORIE DAVIS,                                   §
                                               §
              Respondent.                      §

                                          ORDER

       Clair Audrey Wolf, a Texas state inmate, filed this petition under 28 U.S.C. § 2254,

seeking a federal writ of habeas corpus to challenge a state-court conviction for solicitation

of capital murder. Wolf has filed several motions, including a motion for appointment of

counsel (Docket Entry No. 25); a motion to         ~;trike   the respondent's motion for summary

judgment (Docket Entry No. 26); a second motion for extension of time (Docket Entry No.

27); and a motion for discovery (Docket Entry No. 28). The Court has carefully considered

all of the motions and concludes as follows.

       Wolf requests the appointment of counsel.               There is no constitutional right to

counsel on federal habeas review. See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987)

("We have never held that prisoners have a constitutional right to counsel when mounting

collateral attacks upon their convictions") (citation omitted). Although Wolf raises several

issues in his petition, none of them are completely novel or complex. He does not show

that the "interests of justice" require the appointment of counsel.            See Schwander v.
Blackburn, 750 F .2d 494, 502-03 (5th Cir. 198:5). Accordingly, his motion for appointment

of counsel (Docket Entry No. 25) will be     deni·~d   at this time.

       Wolf also seeks discovery in order to respond to the motion for summary judgment.

Discovery is very limited in federal habeas proceedings challenging state court judgments.

The Supreme Court has clarified that "review under § 2254( d)( 1) is limited to the record

that was before the state court that adjudicated the claim on the merits."             Cullen v.

Pinholster, 563 U.S. 170, 181 (2011). Likewise, "Rule 6 of the Rules Governing§ 2254

cases permits discovery only if and only to the extent that the district court finds good

cause." Murphy v. Johnson, 205 F.3d 809, 8l4 (5th Cir. 2000); see also Hill v. Johnson,

210 F.3d 481, 487 (5th Cir. 2000).

       Wolf contends that he needs discovery because the state habeas court's findings of

fact and conclusions of law were not supported by the affidavit of James Sidney Crowley,

his trial counsel. Wolf alleges that   Crowley'~    affidavit was never forwarded to the Texas

Court of Criminal Appeals, and, therefore, that the habeas court's findings and conclusions

lacked factual support.

       Publicly available records reflect that otl December 10,2018, a supplemental record

was submitted to the Texas Court of Criminal Appeals in his state habeas case. 1 The

supplemental habeas corpus record filed by the respondent in this federal habeas

proceeding shows that the state trial court's October 17, 2018 Order of Findings of Fact



1
 See Official Notice from the Court of Criminal Appeals of Texas, for Trial Ct. No. 1354683-A, WR-
88, 751-01, dated Dec. 10, 2018, available at the Texas Court of Criminal Appeals website,
http://search.txcourts.gov/SearchMedia.aspx?MediaV,~rsioniD=01f3b49e-abea-4023-be27-ff125e2d74ec
&coa=coscca&DT=SUPP RECD&MediaiD=f2aadb22-c665-4bbd-a088-97f4b5a19bfO (last visited Nov.
6, 2019).

                                                2
and Conclusions of Law in cause number 1354683-A, along with Crowley's September

24,2018 affidavit, were forwarded to the Texas Court of Criminal Appeals on December

10, 2018. 2 Wolfs contentions are belied by tae record. The Court finds that he does not

demonstrate that good cause exists for further discovery in his federal habeas case.

Therefore, Wolfs motion for discovery (Docket Entry No. 28) will be denied.

        Wolf also argues that the respondent's motion for summary judgment does not

suffice as an answer to his habeas petition and requests that the Court strike the motion.

Wolf is incorrect. See Randle v. Scott, 43       F.~'d   221, 226 & n.2 (5th Cir. 1995) (rejecting

habeas petitioner's claim that a summary judgment motion is inappropriate in a habeas

proceeding and noting that the motion contai:1ed responses to the allegations as required

by Rule 5). Here, the respondent's motion for summary judgment contains the responses

required by Rule 5 of the Rules Governing Section 2254 Cases in the United States District

Courts, as the respondent was directed to do in the Court's February 26, 2019 Order to

Answer. See Docket Entry No. 10 at ,-r,-r 2-4, 6 ("Whether the respondent elects to submit

an answer or a dispositive motion (i.e., a mothon to dismiss or for summary judgment),

Wolf shall file any reply within thirty (30) d:ays of the date reflected on the certificate of

service.") (first emphasis added). Wolfs motion to strike (Docket Entry No. 26) will be

denied.

       Finally, Wolf has filed a second motion for an extension of time to respond to the

motion for summary judgment. He requests several months' extension, up to and including


2
 See Supp. State Habeas Corpus Record at Bates 00032-47 (Docket Entry No. 18-36 at CMIECF pp. 34-
53) (Findings of Fact and Conclusions ofLaw signed en Oct. 17, 2018); id. at Bates 00007-8 (Docket Entry
No. 18-36 at CM/ECF pp. 9-10) (Crowley Aff., signed on Sept. 24, 2018).

                                                   3
February 3, 2020, to respond. (Docket Entry No. 27). The Court has considered Wolfs

motion and concludes that it should be granted in part and denied in part. Wolf shall have

until December 20, 2019, to file a response. ·wolf is advised that further extensions will

not be granted unless good cause is shown.

      In conclusion, the Court ORDERS as f:>llows:

       1. Petitioner's motion for appointment of counsel (Docket Entry No. 25), motion

          to strike (Docket Entry No. 26), and motion for discovery (Docket Entry No. 28)

          are DENIED.

      2. Petitioner's second motion for an extension of time (Docket Entry No. 27) is

          GRANTED in part, and DENIED in part. Petitioner's response shall be due

          no later than December 20, 2019. No further extensions will be granted unless

          good cause is shown.

          The Clerk shall enter this Order and provide a correct copy to the parties.

             SIGNED at Houston, Texas, on            NOV 0 8 2019
                                                 -----------------------------




                                                                  DR. BENNETT
                                                                  ES DISTRICT JUDGE




                                             4
